Citation Nr: 1218237	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  05-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right (major) shoulder bursitis with degenerative joint disease (DJD).

2. Entitlement to a rating in excess of 20 percent for left shoulder bursitis with DJD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that increased the rating for right shoulder bursitis to 20 percent, effective March 16, 2005 (the date of the claim for increase) and continued a 20 percent rating for left shoulder bursitis.  In May 2007, June 2009, and August 2010 the case was remanded for additional development.     

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Additionally, in claims for increased rating, the complete history of the disabilities during the evaluation period is pertinent evidence and any identified treatment records must be secured for a proper adjudication of the claims.    

Following the Board's August 2010 remand, the action requested by the Board was not completed, and the appeal was prematurely returned to the Board.  As there has not been compliance with the remand instructions, the case must again be remanded for completion of the development sought.  See Stegall, 11 Vet. App. at 271.  

In August 2010 the RO/AMC, pursuant to the Board's remand which noted that pertinent postservice treatment records were outstanding, sent the Veteran a letter requesting that he identify all sources of evaluation and/or treatment he received for his shoulders since July 2008 (including follow-up to a July 2008 shoulder surgery).  

The Veteran responded by returning a VA Form 21-4142 identifying office visits with Dr. M.A.F. in July and August 2010 (and an MRI in August 2010); he also submitted those records identified (along with a November 2011 radiology report).  His release did not identify or provide authorization to secure follow-up records subsequent to his July 2008 surgery performed by Dr. A.K.K.  Upon receipt of the release the AMC contacted the Veteran via telephone asking if he wanted them to request further private treatment records in light of the release he sent; it was noted that "[h]e said no."  The August 2010 treatment record from Dr. M.A.F. notes that the Veteran was seen in that office previously in December 2008 and that he was asked to "seriously consider surgery" on his right shoulder.  The Veteran did not submit a December 2008 record nor was it sought.  

Disregarding the Board's instruction, the RO/AMC failed to ensure that the Veteran provided a release for follow-up treatment subsequent to his July 2008 surgery, did not secure the complete records from Dr. M.A.F. (at the Veteran's direction), and then readjudicated the claims on the merits (based on an incomplete picture of the disability during the evaluation period).  

On March 2012 VA examination the Veteran related that he underwent an additional shoulder surgery (on his right shoulder) in 2010.  Records of such surgery have not been sought, but are critical to the matter at hand.

The facts at this stage are clear.  Clearly identified pertinent (and perhaps critical) private treatment records since July 2008 are outstanding.  Securing identified treatment records during the period of consideration for the disabilities to be rated (and particularly follow-up for the July 2008 shoulder surgery and complete records of a 2010 right shoulder surgery) is not a discretionary matter.  The Veteran cannot pick and choose what pertinent evidence will be considered.  Proper adjudication of an increased rating claim is not possible when there has been substantial treatment, including surgery, for the disability at issue during the evaluation period and records of such treatment are not made available for consideration.   

The Board emphasizes that merits adjudication of the Veteran's claims cannot proceed in the absence of records of all private treatment during the evaluation period.

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO/AMC should again ask the Veteran to identify all private providers of evaluation and/or treatment he has received for each shoulder since July 2008 (i.e., a chronological listing with names and locations of all providers and dates of treatment/evaluation), specifically including: (1) records of all follow-up to his July 2008 surgery by Dr. A.K.K; (2) the complete treatment records from Dr. M.A.F. (including, but not limited to, a December 2008 office visit); (3) records from all pre-surgical consultations, of the surgery, and of follow-up treatment related to the 2010 right shoulder surgery; and (4) any other treatment and/or evaluation the Veteran received for his shoulders.  He must also provide releases for VA to secure complete clinical records from each provider.  He should be reminded that a failure to fully cooperate with this request will result in dismissal of his claims under 38 C.F.R. § 3.158.

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file) or obtain confirmation/certification that such records are non-existing.  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO must arrange for development for such records.  

The Veteran must be afforded the one year time period to respond (unless he certifies that he will not co-operate, in which case the claims must be processed, dismissed as abandoned, under 38 C.F.R. § 3.158(a)). 

2. The RO should then readjudicate the claims (under 38 C.F.R. § 3.158(a) if it applies).  If either remains denied (or is dismissed), the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

